t c memo united_states tax_court jeffrey christopher sprankle petitioner v commissioner of internal revenue respondent docket no filed date jeffrey c sprankle pro_se yvonne m peters for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case comes before the court on respondent's motion to - - dismiss for lack of jurisdiction filed pursuant to rule the sole issue for decision is whether the notice_of_deficiency for was mailed to petitioner's last_known_address within the meaning of sec_6212 b at the time the petition was filed with the court petitioner resided in chula vista california petitioner filed an objection to respondent's motion to dismiss and respondent filed a response to petitioner's objection a hearing was held in san diego california on respondent's motion on petitioner's federal_income_tax return which was signed by him on date petitioner listed his address a sec_808 union street apt no san diego california union street address this is the address of the metropolitan correctional center a federal prison in which petitioner was incarcerated for months the number was his identification_number in the prison and was listed under apt no on the return nowhere on the return was it stated that petitioner was incarcerated or that the address was that of a prison attached to the return were two forms w- wage and tax statement with different addresses listed for petitioner around date petitioner was moved to a halfway house located somewhere between market street and 14th street in san diego he spent months at the halfway house and was then released around date upon his release petitioner moved to avenida rosa chula vista california avenida rosa address in date respondent sent petitioner a 30-day_letter advising him of proposed adjustments to his federal income taxes this letter was mailed to the union street address listed on petitioner's return in response to this letter petitioner returned to respondent a preprinted form which came with the 30-day_letter and a two-page handwritten letter on the preprinted form petitioner's union street address was typed as petitioner's address petitioner did not make any corrections to the address on this form but he did list his phone number and his hours of availability petitioner's handwritten letter did not include an address or any reference to an address on the front of the envelope which petitioner mailed back to respondent the avenida rosa address was written in as the return address on the back of this envelope is a preprinted form which states complete and return this portion if your address has changed there are spaces for the taxpayer's name the taxpayer's identification_number and the new address petitioner left this form blank the correspondence was received by respondent on date on date respondent sent the notice_of_deficiency by certified mail to petitioner at the union street - - address the notice was received at that address and returned to respondent by the postal service stamped attempted not known handwriting on the envelope states rts return to sender not here released no forwarding address was stated on the envelope petitioner received a copy of the notice_of_deficiency on date the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 pursuant to sec_6213 the taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency the notice_of_deficiency was mailed on date and the 90-day period ended on date which was not a legal_holiday in the district of columbia petitioner mailed his petition on date and it was filed with this court on date sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address sec_6212 b if a notice of - - deficiency is mailed to a taxpayer's last_known_address actual receipt of the notice is immaterial king v commissioner f 2d 9th cir affg 88_tc_1042 although the phrase last_known_address is not defined in the code or the regulations thereunder we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a different address 91_tc_1019 a taxpayer is obliged to provide respondent with clear and concise notice of a change_of address but respondent must exercise reasonable care and due diligence in ascertaining the taxpayer's correct address king v commissioner supra pincite once respondent has mailed the notice_of_deficiency to the taxpayer's last_known_address respondent's reasonable care and due diligence obligation has been satisfied id pincite the taxpayer bears the burden of proving that the notice was not sent to the taxpayer's last_known_address 89_tc_806 this court has previously held that a return address placed on the outside of an envelope without more does not constitute clear and concise notification of a new permanent address for purposes of sec_6212 james v commissioner tcmemo_1990_ see also king v commissioner supra pincite in this case petitioner wrote his new address only on the -- - outside of the envelope in the upper left corner he did not do anything that would constitute clear and concise notification that he had moved to a new permanent address we cannot find that petitioner provided respondent with clear and concise notice of his address change absent the proper notice respondent correctly relied upon the address used on petitioner's most recently filed tax_return we find that the notice_of_deficiency was valid when mailed to the union street address on date we hold that petitioner did not file his petition for redetermination with this court within the time prescribed by sec_6213 and sec_7502 therefore we lack jurisdiction to redetermine the tax_liability of petitioner we grant respondent's motion to dismiss for lack of jurisdiction petitioner is not without a judicial remedy petitioner may pay the tax and file a claim_for_refund with the internal_revenue_service if the claim_for_refund is denied then petitioner may pursue his case in the appropriate federal district_court or the u s court of federal claims 55_tc_138 to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered
